Title: Thomas Jefferson to David Gelston, 20 January 1816
From: Jefferson, Thomas
To: Gelston, David


          
            Dear Sir
             Monticello Jan. 20. 16.
          
          Your favor of the 8th is just now recieved, informing me of the reciept of a box of garden & flower seeds from mr Baker of Tarragona for me. I do not think I can better dispose of them than by asking from the Botanical garden of New York their acceptance of them. perhaps there may be among them something worthy their notice and I am happy in an occasion of shewing my willingness to be useful to them. you do not say if there has been any duty, freight or other expence on them. if there has, have the goodness to note it to me and however small I will find the means of remitting it.
          On the return of peace I have written to Marseilles, Leghorn Etc. for some wines, and as their opportunities do not give them a choice of ports, I have taken the liberty of desiring them to be addressed to the Collector of whatever port a vessel may be coming to. the extensive commerce of New York will probably subject you at times to some of these addresses. in this case I must throw myself on your friendship for notice of the case, with an assurance that all expences shall be remitted by my self or my correspondents at Richmond (Gibson & Jefferson) by return of mail with much thankfulness, to which permit me to add assurances of my constant esteem and respect.
          Th: Jefferson
        